UNCLASSIFIEDIIFOR PUBLIC RELEASE 





                           UNITED STATES DISTRICT COURT 

                           FOR THE DISTRICT OF COLUMBIA 



SHARQAWI ADDU ALI AL-HAJJ 	
(ISN 1457),
                                               )
                                               )
                                               )
                                               )
                                                                               ~
                                                                               ­
                                                                              CSo:
                                                                              CATE:
                                                                                           FleER




                   Petitioner,                 )
                                               )     Civil No. 09-745 (RCL)
       v.                                      )
                                               )
BARACK OBAMA, et al.,                          )

                                               )

                   Respondents.                )

                                               )


                                             ORDER

       Before the Court is respondents' ex parte motion [1520] regarding potentially

exculpatory material, filed pursuant to section I.F of the Case Management Order. The

statements to which this material pertains will be stricken from the record by an Order

issued on this date. Accordingly, there is no need for the Court to consider whether the

material is exculpatory. It is thus hereby

       ORDERED that respondents' ex parte motion regarding potentially exculpatory

material is DENIED as moot.

       SO ORDERED.




       DATE 	
                                                     ~c:.~
                                                     ROY    C. LAMBERTH
                                                     CHIEF JUDGE




                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

              -'   .